Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10,
Group II, claim(s) 11-14,
Group III, Claim(s) 15;
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-10 of Group I, claims 11-14 of Group II and claim 15 of Group III are related as independent and distinct subcombinations; 
The subcombinations are distinct if they are not obvious variants, and if it is shown that at least one special technical feature of subcombinations are separately usable, which is not required by the other subcombination and lack unity between the subcombinations;
In the instant case, the subcombinations claim 11 of Group II and claim 15 of Group III lack the special technical features of obtaining data derived from a model of a three-dimensional object to be fabricated by a three-dimensional printing system; obtaining data to be encoded into the object; determining a location of a set of terminals to be accessed on an outer surface of the object after fabrication; determining a mapping between the data to be encoded and an electrical property to be measured via a conductive coupling to the set of terminals; determining an embedded electrical structure with the electrical property to be fabricated within the outer surface of the object, the embedded electrical structure being determined so as to be conductively coupled to the set of terminals; and generating control data to instruct the fabrication of the object with the set of terminals and the embedded electrical structure, in the subcombination claim 1 of Group I; and since if a prior art having the same limitations of claim 1 of Group I and can be used for rejecting claim 1 of Group I, but cannot be used to reject claim 11 of Group II and claim 15 of Group III, the invention of Group I and inventions of Group II and Group III cannot have the same inventive concept; 
the subcombinations claim 1 of Group I and claim 15 of Group III lack the special technical features of conductively coupling a measurement device to a set of terminals accessible on a surface of the fabricated object; measuring, using the measurement device, an electrical property of an embedded electrical structure within the fabricated object, the embedded electrical structure being generated by the three-dimensional printing system during fabrication; and deriving data encoded within the fabricated object from the measured electrical property, in the subcombination claim 11 of Group II, and since if a prior art having the same limitations of claim 11 of Group II and can be used for rejecting claim 11 of group II, but cannot be used to reject claim 1 of Group I and claim 15 of Group III, the invention of Group II and inventions of Group I and Group III cannot have the same inventive concept; and
the subcombinations claim 1 of Group I and claim 11 of Group II lack the special technical features of a non-transitory machine readable medium comprising instructions which, when loaded into memory and executed by at least one processor, cause the processor to: generate control data for a three-dimensional printing system to fabricate a three-dimensional object, wherein the control data includes: instructions for the three-dimensional printer to generate an electrical structure within an internal volume of the object, and instructions for the three-dimensional printer to generate a conductive pathway that includes the electrical structure and that enables an electrical property to be measured via conductive coupling, wherein the electrical property has a value that is mapped to data associated with the three-dimensional object, in the subcombination claim 15 of Group III; and since if a prior art having the same limitations of claim 15 of Group III and can be used for rejecting claim 15 of group III, but cannot be used to reject claim 1 of Group I and claim 11 of Group II, the invention of Group III and inventions of Group I and Group II cannot have the same inventive concept; 
Therefore, the inventive concept between the Groups lacks unity of invention because the Groups I, II and III do not share the same or corresponding technical feature.
Applicant is required to elect a single disclosed Group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The election of the Group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Group requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected Group.
Should applicant traverse on the ground that the Groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Groups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Group unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other group.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848